Per Curiam.
To justify recovery of the claim the court must be fully satisfied that the respondent refused, or neglected, to take a pilot, as provided by the statute. While it is true that the liability imposed by the statute for such refusal or neglect is not, technically, a penalty,—-as the courts have decided,-—its operation and effect, when applied, is so far in the nature of a penalty that it should not be applied except in cases of willful refusal or neglect. Did the respondent willfully—that is to say, purposely or intentionally—refuse or neglect in this instance ? If he did not absolutely refuse the services tendered, ha certainly neglected to avail himself of them; and I do not see, therefore, how he can escape liability. It seems quite plain that he intended, from the start, to avoid taking a pilot if he could find a tug. He appears to have been laboring under the misapprehension that no obligation to take a pilot rested on him after reaching the point where he anchored. What he said to the pilot is consistent with this view, and seems to be inconsistent with any other. A decree must be entered for the libelant, with costs.